Citation Nr: 1034351	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  01-02 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
dysthymia prior to June 16, 2003.

2.  Entitlement to an evaluation in excess of 50 percent for 
dysthymia on and after June 16, 2003.

3.  Entitlement to an evaluation in excess of 10 percent for low 
back syndrome.


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from August 1968 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Department of 
Veteran Affairs (VA) Regional Office in Chicago, Illinois.  
During the pendency of this appeal, the Veteran's case was 
transferred to the Regional Office (RO) in Indianapolis, Indiana.

The Veteran's representative withdrew from the case.  In June 
2010, VA sent a letter to the Veteran informing him of his 
representative's withdrawal and informing him of options as to 
future representation.  To date, the Veteran has not responded.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In May 1999, the Veteran submitted a claim of entitlement to 
evaluation in excess of 10 percent for dysthymia, and a claim of 
entitlement to a compensable evaluation for low back syndrome, 
which were both denied in June 2000.  During the pendency of this 
appeal, the rating assigned to the Veteran's dysthymia was 
increased to 30 percent prior to June 16, 2003, and increased to 
50 percent on and after June 16, 2003.  The noncompensable 
evaluation assigned to the Veteran's low back syndrome was 
increased to 10 percent, effective May 21, 1999.  See 38 C.F.R. 
§ 3.400 (2009).

A.  Dysthymia

The Veteran's claim for an increased rating for his service-
connected dysthymia was most recently before the Board in July 
2006.  At that time, the Board granted the increase to 30 
percent, effective prior to June 16, 2003, and denied a rating in 
excess of 50 percent on and after June 16, 2003.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2009, the Court issued a memorandum 
decision vacating the Board's July 2006 decision and remanded the 
issues for further consideration.

According to the Court's May 2009 memorandum decision, in July 
2006, relevant VA treatment reports were available, but had not 
been associated with the Veteran's claims file and, thus, were 
not considered by the Board.  The records in question were 
generated by the VA Outpatient Clinic located in Crownpoint, 
Indiana, and were dated from April 2005 to January 2007.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the Court 
vacated the Board's July 2006 decision as it pertained to the 
Veteran's claim for increased ratings for his service-connected 
dysthymia and remanded the issues to the Board for further 
evaluation, to include the newly associated treatment records.

The most recent RO adjudication of the Veteran's claim was a 
September 2005 supplemental statement of the case, which did not 
incorporate the Crownpoint Clinic treatment records.  
Additionally, pursuant to a claim of entitlement to service 
connection for posttraumatic stress disorder, the Veteran 
underwent a VA psychiatric examination in March 2007.  Moreover, 
the Veteran submitted evidence demonstrating ongoing psychiatric 
treatment dated after the Board's July 2006 decision.  The 
Veteran has not submitted a contemporaneous waiver of RO review 
for any of the evidence submitted since the September 2005 
supplemental statement of the case.  See 38 C.F.R. § 19.37, 
20.1304 (2009).  As such, the Board finds that a remand is 
required in order for the RO to re-adjudicate the Veteran's claim 
of entitlement to increased ratings for his service-connected 
dysthymia, taking into consideration all of the pertinent 
evidence submitted since the September 2005 supplement statement 
of the case.  Id.  


B.  Low Back Syndrome

The Veteran's claim of entitlement to an increased rating for his 
service-connected low back syndrome was most recently before the 
Board in July 2008.  The Board denied an evaluation in excess of 
10 percent; the Veteran appealed to the Court.  In November 2009, 
pursuant to the directives of a Joint Motion for Partial Remand, 
the Court vacated the July 2008 decision and remanded the claim 
to the Board for further consideration.  Specifically, it was 
determined that the Board did not did not provide adequate 
reasons and bases as to its finding that the Veteran's service-
connected low back syndrome was separate and distinct from the 
July 1994 and March 2007 diagnoses of degenerative disc disease 
and that, therefore, the diagnostic code concerning 
intervertebral disc syndrome was not for application.  

The Board finds that the evidence of record is unclear as to 
whether the Veteran has 2 distinct back disorders, a back 
disability that underwent a change in diagnosis, or that a more 
accurate diagnosis was rendered as a result of more thorough 
examinations in July 1994 and/or March 2007.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 
Vet. App. 136, 140 (1996) (holding that the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so).  
Consequently, the evidence of record is insufficient for 
evaluation purposes and must be remanded for further development.  
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that 
remand may be required if record before the Board contains 
insufficient medical information for evaluation purposes); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

Additionally, the most recent RO adjudication of the Veteran's 
claim of entitlement an increased rating for his service-
connected low back syndrome was in January 2008.  Since then, the 
Veteran has submitted evidence relevant to his claim without a 
contemporaneous waiver of RO review.  See 38 C.F.R. § 19.37, 
20.1304.  As such, a remand is also required in order for the RO 
to re-adjudicate the Veteran's claim of entitlement to an 
increased rating for his service-connected low back syndrome, 
taking into consideration all of the pertinent evidence submitted 
since the January 2008 supplement statement of the case.  Id.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claims.  The RO must then 
obtain copies of the related records that are 
not already in the claims file.  All attempts 
to secure this evidence must be documented in 
the claims file by the RO.  If, after making 
reasonable efforts to obtain the named 
records the RO is unable to secure same, the 
RO must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts that 
the RO made to obtain those records; (c) 
describe any further action to be taken by 
the RO with respect to the claim; and (d) 
that the Veteran is ultimately responsible 
for providing the evidence.  The Veteran must 
then be given an opportunity to respond.  

2.  The Veteran must be scheduled for the 
appropriate VA examination to ascertain the 
nature and current severity of his service-
connected back syndrome.  The VA claims 
folders must be made available to and 
reviewed by the examiner.  Specifically, the 
examiner must address how, if at all, the 
diagnoses of degenerative disc disease are 
related to the Veteran's service-connected 
low back syndrome.  Additionally, the 
examiner must ascertain whether the Veteran 
has 2 distinct back disorders, a back 
disability that underwent a change in 
diagnosis, or that degenerative disc disease 
is a more accurate diagnosis.  

If it is determined that the Veteran has 2 
distinct back disorders, the examiner must 
opine as to the relationship, if any, between 
the found back disorders, to include 
aggravation.  Moreover, to the extent 
possible, the examiner must distinguish 
symptoms/impairment attributable to the 
Veteran's service-connected low back disorder 
from those attributable to the degenerative 
disc disease.  

A complete rationale for all opinions must be 
provided.  If the examiner cannot render an 
opinion without resorting to mere 
speculation, the examiner must thoroughly 
explain why an opinion would require 
speculation.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO must review the resulting 
examination to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

5.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be re-adjudicated.  With respect 
to the Veteran's increased rating claim for 
dysthymia, re-adjudication must include all 
evidence received since the September 2005 
supplemental statement of the case.  With 
respect to the Veteran's increased rating 
claim for low back syndrome, re-adjudication 
must include all evidence received since the 
January 2008 supplemental statement of the 
case.  If the claims remain denied, a 
supplemental statement of the case must be 
provided to the Veteran.  After the Veteran 
has had an adequate opportunity to respond, 
the appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

